Case 1:99-mc-09999 Document 1712-5 Filed 10/24/19 Page 1 of 1 PageID #: 166606



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 R3 LLC                                        )
                                               )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )   Civil Action No. _____________
                                               )
 O(1) LABS OPERATING                           )
 CORPORATION AND O(1) LABS, LLC                )   JURY TRIAL DEMANDED
                                               )
                                               )
                Defendants.                    )
                                               )


                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Plaintiff R3 LLC, by their attorneys, Drinker Biddle & Reath, LLP, for their Statement

Pursuant to Fed. R. Civ. P. 7.1, make the following disclosure:


       R3 LLC states that it is not a publicly held corporation. R3 LLC is wholly owned by R3

Holdco LLC. No publicly held corporation owns 10% or more of R3 Holdco LLC’s stock.


 Date: October 24, 2019                                  /s/ Keith A. Walter
                                                         Keith A. Walter (#4157)
                                                         DRINKER BIDDLE & REATH LLP
                                                         222 Delaware Avenue, Suite 1410
                                                         Wilmington, DE 19801
                                                         (302) 467-4200
 Of Counsel:                                             keith.walter@dbr.com

 Robert E. Cannuscio                                     Attorney for Plaintiff
 DRINKER BIDDLE & REATH LLP
 1 Logan Square, Suite 2000
 Philadelphia, PA 19103
 (215) 988-2700
 robert.cannuscio@dbr.com
